In this action to foreclose a mortgage on real property a challenge by a mortgagee to the constitutionality of the 1943 Mortgage Moratorium Law (L. 1943, ch. 93) has been denied at Special Term. The defendants-mortgagors, who offered no proof in opposition to the plaintiff's case, have been awarded a judgment dismissing the complaint upon the ground that the evidence presented by the plaintiff-mortgagee failed to establish a cause of action.
Coming to us by direct appeal on constitutional grounds (Civ. Prac. Act, § 588, subd. 4) the case presents the question whether the undisputed facts of record afford a valid basis for the legislative finding upon which the challenged statute rests, viz., that the public emergency, which existed in 1933 — at the time of the enactment of section 1077-a of the Civil Practice Act (L. 1933, ch. 793) — continued and still constituted a public emergency on March 11, 1943, when chapter 93 of the Laws of 1943 became a law.
By the 1933 Mortgage Moratorium Law (L. 1933, ch. 793) the Legislature declared "* * * that a serious public emergency, affecting and threatening the welfare, comfort and safety of the people of the state and resulting from the abnormal disruption in economic and financial processes, the abnormal credit and currency situation in the state and nation, the abnormal deflation of real property values and the curtailment of incomes by unemployment and other adverse conditions, exists. Therefore, in the public interest, the necessity for legislative intervention by the enactment of the provisions hereinafter prescribed, and their application until July first, nineteen hundred thirty-four, is hereby declared as a matter of legislative determination." Then follow the moratory provisions which, during the emergency thus declared, suspended the maintenance of certain foreclosure actions and related actions there defined. *Page 630 
Thereafter, in each of the ten succeeding years (except in one instance where the extension was for two years [L. 1941, ch. 782, § 1]) the Legislature extended for a single year the moratory provisions of the 1933 Act, each renewal being based upon a finding that the serious public emergency declared to exist in 1933 had "continued" and was "still existing."
We come then to the statute here called into question (L. 1943, ch. 93) as to which it is important to note that, as in the nine preceding similar laws, the public emergency assigned as the reason for the mortgage moratorium legislation was not some new or different form of abnormality in "economic and financial processes" affecting public welfare within the State. The reason for each succeeding enactment was the same and is typically expressed in the legislative finding within section 1 of chapter 93 of the Laws of 1943 with which we are now concerned and which provides in part: "Section 1. The serious public emergency,which existed at the time of the enactment of sections tenhundred and seventy-seven-a * * * of the civil practice act as added by chapter seven hundred and ninety-three of the laws of nineteen hundred thirty-three * * * having continued, in the judgment of the legislature, to the present time and stillexisting, the provisions of such chapters * * * shall, notwithstanding any provision of such chapter, remain and be in full force and effect until July first, nineteen hundred forty-four * * *." (Emphasis supplied.)
Although we hold in proper respect the declaration by the Legislature that the same public emergency which called forth moratorium legislation in 1933 still existed in 1943, that declaration is not conclusive. "It is always open to judicial inquiry whether the exigency still exists upon which the continued operation of the law depends." (Home Bldg.  L. Assn.
v. Blaisdell, 290 U.S. 398, 442.) "A law depending upon the existence of an emergency or other certain state of facts to uphold it may cease to operate if the emergency ceases or the facts change even though valid when passed." (Chastleton Corp.
v. Sinclair [per HOLMES, J.], 264 U.S. 543, 547-8.) In a prior case which dealt with emergency legislation the same jurist had written — "A limit in time, to tide over a passing trouble, well may justify a law that could not be upheld as a permanent change." (Block v. Hirsh, 256 U.S. 135, 157; see, also,Klinke *Page 631 
v. Samuels, 264 N.Y. 144, 149; Matter of People [Tit. Mtge. Guar. Co.], 264 N.Y. 69, 95-6.)
Here the basis of the appellant's challenge to the 1943 Moratorium Law is the clause of the Federal Constitution (art. 1, § 10) which forbids enactment by a State of a law impairing a contract obligation. It is not denied that in the public emergency which concededly existed in 1933 the moratorium legislation of that year was a valid exercise of the State's essential reserved power and that the temporary suspension of foreclosure rights possessed by mortgagees was then apposite to emergency relief. "The economic interests of the State may justify the exercise of its continuing and dominant protective power notwithstanding interference with contracts. * * * `the interdiction of statutes impairing the obligation of contracts does not prevent the State from exercising such powers as are vested in it for the promotion of the common weal, or are necessary for the general good of the public, though contracts previously entered into between individuals may thereby be affected. This power * * * is paramount to any rights under contracts between individuals.'" (HUGHES, Ch. J., writing inHome Bldg.  L. Assn. v. Blaisdell, supra, pp. 437, 439.) Accepting that rule as a statement of an appropriate and necessary principle of government, the appellant asserts that the exigency which fully warranted the enactment of the Moratorium Law of 1933 did not continue into the tenth year thereafter to afford a legal basis for the enactment of the 1943 statute. The appellant's submission is that the invalidity of chapter 93 of the Laws of 1943 is established by the record before us which is said to contain undisputed proof that the emergency of 1933 which concededly warranted the temporary suspension of the exercise by the appellant of its contract rights as a mortgagee, has not "continued" and was not "still existing" in 1943 when the Moratorium Law here in question became effective. If so, the judgment before us for review must be reversed. I pass to a consideration of the evidence.
Among the economic factors existing in 1933 which the Legislature found warranted the moratorium legislation of that year, was "the curtailment of incomes by unemployment." As to that factor the present record shows that between 1933 and 1943 there was in the State of New York an increase of 92 1/2% in the *Page 632 
number of wage earners employed and an increase of 266% in weekly payrolls. In 1933 the average weekly earnings of employees was $21.90; in 1943 that average had increased 103.7% to $44.68. In 1933 the actual number of workers employed in manufacturing was 323,071; in 1943 that number had increased to 735,265.
Other exigent factors found and declared by the Legislature to exist in 1933 were an "abnormal disruption in economic and financial processes, the abnormal credit and currency situation in the state * * *." The fact is within our judicial knowledge that the banks of the nation had been closed by a Federal Executive Order in 1933. In that year the Superintendent of Banks reported a shortage of currency in the State. At the close of that year his report stated — "Attention was at once centered upon plans for the issuance of scrip. And on March 6, 1933, the Governor asked the Legislature for an act authorizing the creation of a State-wide corporation to serve this purpose. Such a bill was passed immediately and the plans for the issuance of scrip against bank deposits moved swiftly forward and were not abandoned until it was definitely known that the National Government was prepared to offer a solution." That report speaks of conditions at or about the time of the "bank holiday" of 1933, nearly six months prior to the enactment of the 1933 Moratorium Law. The record shows however — on the question of improvement in general financial conditions within the State — that on December 31, 1935, the amount of demand and time deposits in all banks — in both commercial and savings banks — aggregated 13.2 billion dollars; on June 30, 1943, the total of those types of deposits had increased to 25.7 billion dollars, an increase of 95% and a maximum for all time. In 1933 the savings banks of the State lost 7.54% of their deposits; in 1943 the savings banks gained 8.57%. In 1933 savings bank depositors withdrew $392,000,000 more than they deposited; in 1943 the same type of depositors placed in savings banks $500,000,000 more than they withdrew. In 1933 the total amount of money in the nation was $45.49 per capita; in February, 1944, the amount of money in circulation was $151.22 per capita — an increase of more than three times the per capita figure of 1933. In 1933 the aggregate amount of money in circulation in the *Page 633 
nation was $5,720,764,000; on February 29, 1944, that aggregate figure had increased to $20,823,568,000.
The Moratorium Law of 1933 also mentions as a factor prompting the legislation of that year the existence of an "abnormal deflation of real property values". Upon that subject the evidence is that between 1933 and 1944 there was a sharp decline in housing vacancies in the six largest cities of the State. It also appears that in those six cities for the year 1933 the average tax delinquency was 17.3% of the total taxes levied; in 1942 that average was 4.8%. There is evidence that on January 1, 1944, the savings banks of the State had available for new investment in real estate mortgages under section 235, paragraph 6 (d), of the Banking Law a sum in excess of one billion dollars. There is also the significant item of evidence that in 1943 the savings banks loaned on mortgages covering property outside the State — in Pennsylvania, New Jersey and Connecticut — approximately $100,000,000. Upon the same subject there is also testimony by experts that in the metropolitan area of New York City there was an active real estate market in 1943 and that in that year money was readily available to refinance mortgages on buildings constructed prior to 1931.
The Moratorium Law of 1943, like the nine similar statutes which preceded it, was temporary in operation. It was limited to the exigency which called it forth and which the Legislature expressly declared to be the emergency of 1933, "continued" and "still existing" in 1943. The operation of the Moratorium Law of 1943 could not validly outlast the emergency which prompted its enactment. It could not be so extended as to suspend the contract rights of the appellant-mortgagee beyond that emergency. (SeeHome Bldg.  L. Assn. v. Blaisdell, supra, p. 447.) The undisputed evidence to which reference has been made leads me to conclude that the emergency which caused the enactment of the Moratorium Law of 1933 was not "still existing" on March 11, 1943, when chapter 93 of the Laws of 1943 became a law. To adjudicate otherwise upon the evidence before us would be in disharmony with the constitutional limitation which the appellant rightly invokes. "Necessarily the power to declare a law unconstitutional is always exercised with reluctance; but the duty to do so, in a proper case, cannot be declined, and must be discharged in accordance *Page 634 
with the deliberate judgment of the tribunal in which the validity of the enactment is directly drawn in question." (Pollock v. Farmers' Loan  Trust Co., 157 U.S. 429, 554.)
Accordingly I dissent and vote for reversal and the direction of judgment of foreclosure and sale in favor of the plaintiff.
LOUGHRAN, RIPPEY, CONWAY, DESMOND and THACHER, JJ., concur with LEHMAN, Ch. J.; LEWIS, J., dissents in opinion.
Judgment affirmed.